DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/489,062 filed 08/27/2019.

Claims Status
2.	This office action is based upon claims subject to a restriction/election received on 10/15/2021 (with restricted claims filed 08/27/2019), which replace all prior or other submitted versions of the claims.
	-Claims 1-31 were pending and were restricted.
	-Claims 1-11, 24, 25 are elected without traverse.
	- Claims 12-23, 26-31 are non elected or not elected by applicant. 
-Claims 1-11, 24, 25 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of a continuation of PCT/JP2018/003526 filed 02/02/2018 in relationship to Application/Control Number: 16/489,062.

5.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
6.            The information disclosure statement (IDS) submitted on 08/27/2019, 11/05/2019, 11/13/2019, 05/07/2020, 08/30/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks
7.           Applicant's remarks, see pages 3-3, filed 10/15/2021, electing without traverse Claim 1-11, 24, 25 for prosecution is acknowledged.

Claim Objections (minor informalities)
8.	Claims 12-23, 26-31 is/are objected to because of the following informalities:
Regarding Claims 12-23, 26-31, though applicant’s response on 10/15/2021 indicates Claims 1-11, 24, 25 are elected for prosecution, applicant has not indicated whether the status of non elected Claims 12-23, 26-31 are “Cancelled” or “Withdrawn”.  Appropriate review and response is required. 


Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or “unit” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or “unit” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step” or “unit” ) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step” or “unit”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  control unit that selects, control unit preferentially selects, control unit skips, control unit selects, control unit, in claims 1, 2, 3, 4, 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 3, 4, 25 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 43, ¶0409-0410.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1-4, 8-11, 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  

12.	The analysis for claim 1, 24, 25, is/are provided below utilizing Claim 1 as an example.
Step 2A 
Prolong one:
The claim recites “a control unit that selects a link to measure on a basis of association information that correlates a first relay communication apparatus with the remote communication apparatus”.  The limitations of “selects a link… on a basis of association information that correlates..”, as drafted, are the process that, under its broadest reasonable interpretation, can be practically the remote communication apparatus comprising a control unit”and “a first relay communication apparatus”, nothing in the claim elements precludes the step(s) of “selects a link… on a basis of association information that correlates..” in the context of this claim the step from practically being performed in the mind, and encompassing a human that mentally “selects a link… on a basis of association information that correlates..” as performed in the person’s mind.  Therefore, the limitations fall under the abstract grouping of “mental processes” that could be performed in the human mind or by a human using a pen and paper—a subject matter that falls within the three types of abstract ideas identified by the PTO § 101 Memorandum.   

Prolong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element, i.e., “a control unit that selects a link to measure on a basis of association information that correlates a first relay communication apparatus with the remote communication apparatus”.   This does not (1) improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer, apparatus); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP §§ 2106.05(a)–(c), (e)–(h).

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “selects a link… on a basis of association information that correlates..” is well-understood, routine, and conventional activity in the field.  Therefore, there is no inventive concept in the claim, rendering claim ineligible under 35 U.S.C. 101.  
Similar analysis is applied to apparatus claim of 24, and 25 that recites similar limitation with generic communication components, computer parts, such as “communication apparatus”, “base station”, and “control unit”.  Claim 24 and 25 are likewise also rendered ineligible under 35 U.S.C. 101.

13.	The analysis for claim 2 is/are provided below.
Step 2A 
Prolong one:
The claim recites “the control unit preferentially selects and measures a link with the first relay communication apparatus over other links”.  The limitations of “preferentially selects.. a link.. over other links”, as drafted, are the process that, under its broadest reasonable interpretation, can be practically performed in the mind.  That is, other than reciting “the control unit” and “a link with the first relay communication apparatus”, nothing in the claim elements precludes the step(s) of “preferentially selects.. a link.. over other links” in the context of this claim the step from practically being performed in the mind, and encompassing a human that mentally “preferentially selects.. a link.. over other links” as performed in the person’s mind.  Therefore, the limitations fall under the abstract grouping of “mental processes” that could be performed in the human mind or by a human using a pen and paper—a subject matter that falls within the three types of abstract ideas identified by the PTO § 101 Memorandum.   

Prolong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element, i.e., “the control unit preferentially selects and measures a link with the first relay communication apparatus over other links”.   This does not (1) improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer, apparatus); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP §§ 2106.05(a)–(c), (e)–(h).

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “preferentially selects.. a link.. over other links” is well-understood, routine, and conventional activity in the field.  Therefore, there is no inventive concept in the claim, rendering claim ineligible under 35 U.S.C. 101.  

14.	The analysis for claim 3 is/are provided below.
Step 2A 
Prolong one:
The claim recites “the control unit skips measurement of another link in a case where the remote communication apparatus is connected to the first relay communication apparatus”.  The limitations of “skips measurement of another link in a case where…”, as drafted, is/are the process that, under its broadest reasonable interpretation, can be practically performed in the mind.  That is, other than reciting “the control unit” and “remote communication apparatus is connected to the first relay communication apparatus”, nothing in the claim elements precludes the step(s) of “skips measurement of another link in a case where…” in the context of this claim the step from practically encompassing a human that mentally “skips measurement of another link in a case where…” as performed in the person’s mind.  Therefore, the limitations fall under the abstract grouping of “mental processes” that could be performed in the human mind or by a human using a pen and paper—a subject matter that falls within the three types of abstract ideas identified by the PTO § 101 Memorandum.   

Prolong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element, i.e., “the control unit skips measurement of another link in a case where the remote communication apparatus is connected to the first relay communication apparatus”.   This does not (1) improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer, apparatus); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP §§ 2106.05(a)–(c), (e)–(h).

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “skips measurement of another link in a case where…” is well-understood, routine, and conventional activity in the field.  Therefore, there is no inventive concept in the claim, rendering claim ineligible under 35 U.S.C. 101.  


Step 2A 
Prolong one:
The claim recites “the control unit selects whether or not to skip measurement of another link on a basis of presence or absence of a measurement request for the another link”.  The limitations of “selects whether or not to skip measurement of another link on a basis of presence or absence of a measurement request for the another link”, as drafted, is/are the process that, under its broadest reasonable interpretation, can be practically performed in the mind.  That is, other than reciting “the control unit”and “a measurement request for the another link”, nothing in the claim elements precludes the step(s) of “selects whether or not to skip measurement of another link on a basis of presence or absence of a measurement request for the another link” in the context of this claim the step from practically being performed in the mind, and encompassing a human that mentally “selects whether or not to skip measurement of another link on a basis of presence or absence of a measurement request for the another link”, as performed in the person’s mind.  Therefore, the limitations fall under the abstract grouping of “mental processes” that could be performed in the human mind or by a human using a pen and paper—a subject matter that falls within the three types of abstract ideas identified by the PTO § 101 Memorandum.   

Prolong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element, i.e., “the control unit selects whether or not to skip measurement of another link on a basis of presence or absence of a measurement request for the another link”.   This does not (1) improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer, apparatus); (3) do not effect a transformation of a See MPEP §§ 2106.05(a)–(c), (e)–(h).

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “selects whether or not to skip measurement of another link on a basis of presence or absence of a measurement request for the another link” is well-understood, routine, and conventional activity in the field.  Therefore, there is no inventive concept in the claim, rendering claim ineligible under 35 U.S.C. 101.  

16.	The analysis for claim 8 is/are provided below.
Step 2A 
Prolong one:
The claim recites “a connection destination link is decided on a basis of a measurement result and the association information”, as drafted, is/are the process that, under its broadest reasonable interpretation, can be practically performed in the mind.  That is, other than reciting “a connection destination link” and “a measurement request for the another link”, nothing in the claim elements precludes the step(s) of “decided on a basis of a measurement result and the association information” in the context of this claim the step from practically being performed in the mind, and encompassing a human that mentally “decided on a basis of a measurement result and the association information”, as performed in the person’s mind.  Therefore, the limitations fall under the abstract grouping of “mental 
Prolong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element, i.e., “a connection destination link is decided on a basis of a measurement result and the association information”.   This does not (1) improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer, apparatus); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP §§ 2106.05(a)–(c), (e)–(h).

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “decided on a basis of a measurement result and the association information” is well-understood, routine, and conventional activity in the field.  Therefore, there is no inventive concept in the claim, rendering claim ineligible under 35 U.S.C. 101.

17.	The analysis for claim 9 is/are provided below.
Step 2A 
Prolong one:
The claim recites “a link with the first relay communication apparatus is preferentially decided as the connection destination link”, as drafted, is/are the process that, under its broadest reasonable a link with the first relay communication apparatus”and “connection destination link”, nothing in the claim elements precludes the step(s) of “is preferentially decided as the connection destination link” in the context of this claim the step from practically being performed in the mind, and encompassing a human metal process where “a link”, “is preferentially decided as the connection destination link”, as performed in the person’s mind.  Therefore, the limitations fall under the abstract grouping of “mental processes” that could be performed in the human mind or by a human using a pen and paper—a subject matter that falls within the three types of abstract ideas identified by the PTO § 101 Memorandum.   

Prolong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element, i.e., “a link with the first relay communication apparatus is preferentially decided as the connection destination link”.   This does not (1) improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer, apparatus); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP §§ 2106.05(a)–(c), (e)–(h).

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “is preferentially decided as the connection destination link” is well-understood, routine, and conventional activity in the field.  Therefore, there is no inventive concept in the claim, rendering claim ineligible under 35 U.S.C. 101.

18.	The analysis for claim 10 is/are provided below.
Step 2A 
Prolong one:
The claim recites “a link with the base station is decided as the connection destination link with a priority next to a link with the first relay communication apparatus”, as drafted, is/are the process that, under its broadest reasonable interpretation, can be practically performed in the mind.  That is, other than reciting “a link with the base station” and “a link with the first relay communication apparatus”, nothing in the claim elements precludes the step(s) of “is decided as the connection destination link with a priority next to a link with the first relay communication apparatus” in the context of this claim the step from practically being performed in the mind, and encompassing a human metal process where “a link”, “is decided as the connection destination link with a priority next to a link with the first relay communication apparatus”, as performed in the person’s mind.  Therefore, the limitations fall under the abstract grouping of “mental processes” that could be performed in the human mind or by a human using a pen and paper—a subject matter that falls within the three types of abstract ideas identified by the PTO § 101 Memorandum.   

Prolong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element, i.e., “a link with the base station is decided as the connection destination link with a priority next to a link with the first relay communication apparatus”.   This does not (1) improve the functioning of a computer or other technology; (2) are not applied with any See MPEP §§ 2106.05(a)–(c), (e)–(h).

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “is decided as the connection destination link with a priority next to a link with the first relay communication apparatus” is well-understood, routine, and conventional activity in the field.  Therefore, there is no inventive concept in the claim, rendering claim ineligible under 35 U.S.C. 101.

19.	The analysis for claim 11 is/are provided below.
Step 2A 
Prolong one:
The claim recites “a link with a second relay communication apparatus other than the first relay communication apparatus is decided as the connection destination link with a priority next to a link with the base station”, as drafted, is/are the process that, under its broadest reasonable interpretation, can be practically performed in the mind.  That is, other than reciting “a link with a second relay communication apparatus other than the first relay communication apparatus” and “a link with the base station”, nothing in the claim elements precludes the step(s) of “is decided as the connection destination link with a priority next to a link with the base station” in the context of this encompassing a human metal process where “a link”, “is decided as the connection destination link with a priority next to a link with the base station”, as performed in the person’s mind.  Therefore, the limitations fall under the abstract grouping of “mental processes” that could be performed in the human mind or by a human using a pen and paper—a subject matter that falls within the three types of abstract ideas identified by the PTO § 101 Memorandum.   

Prolong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element, i.e., “is decided as the connection destination link with a priority next to a link with the first relay communication apparatus”.   This does not (1) improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer, apparatus); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP §§ 2106.05(a)–(c), (e)–(h).

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “is decided as the connection destination link with a priority next to a link with the base station” is well-understood, routine, and conventional activity in the field.  Therefore, there is no inventive concept in the claim, rendering claim ineligible under 35 U.S.C. 101.

20.	Claims 25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) recite(s), inter alia, “A recording medium recording a program for causing a computer of a remote communication apparatus...” as in claim 25. After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a “recording medium recording a program” and what is not to be included as a “recording medium recording a program”.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a recording medium recording a program (also called computer-readable storage medium, computer-readable medium, machine-readable storage medium, and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a recording medium recording a program or machine-readable storage medium, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the recording medium recording a program or machine-readable storage of the claim may include transitory propagating signals. As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a recording medium recording a program or a machine-readable storage that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a “non-transitory” to the claim(s). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).

Claim Rejections - 35 USC § 112
21	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

22.	Claims 1, 5-11, 25 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  
The claim limitation(s) of Claims 1 and 25 have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and have been interpreted to cover the corresponding structure described in the specification that achieves the claimed. Furthermore Claims 1 and 25 recite a single 
A single means claim is a claim that recites a means-plus-function limitation as the only limitation of a claim. The long-recognized problem with a single means claim is that it covers every conceivable means for achieving the stated result, while the specification discloses at most only those means known to the inventor. In reHyatt, 708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983).
As such, the claims (Claims 1, 5-11, 25) recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  
Consequently, Claims 1, 5-11, 25 do not comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph requiring that the enabling disclosure of the specification be commensurate in scope with the claim under consideration.

Claim Rejections - 35 USC § 102
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed


24.	Claims 1, 2, 3, 4, 8, 9, 24, 25  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DENG et. al (WO-2016185285-A1) referenced hereafter as “Deng”.

Regarding Claim 1, DENG teaches: A remote communication apparatus (Deng – FIG. 1 & ¶0022-0023; NOTE: Remote UE) capable of communicating with a base station via mediation of communication by a relay communication apparatus apparatus configured to be movable (Deng – FIG. 1 & ¶0023 remote UE located outside the network coverage intends to communicate with the network, it transmits a relay selection request message; ¶0038 Step 103 UE may select a relay UE based on a backhaul link quality between the candidate relay UE and its serving base station; NOTE: Remote UE (mobile and movable) that communicates via relay UE (mobile and movable) to a network comprising Basestations), the remote communication apparatus comprising a control unit (Deng - FIG. 1 - ¶0022method 100 is performed by a remote UE; ¶0109 - ¶0110 functions .. implemented by hardware, software, firmware,.. implemented or executed using a general processor.. performing the functions: NOTE: Controller) that selects a link to measure (Deng FIG. 1 & ¶0047 Step 106.. remote UE may determine the D2D link quality between the relay UE and the remote UE and/or the backhaul link quality between the relay UE and the base station: NOTE selects a link to measure / determine and determine ) on a basis of association information that correlates a first relay communication apparatus with the remote communication apparatus (Deng – FIG. 1 & ¶0041 step 104, the remote UE establishes a D2D connection with the selected relay UE1; ¶0042 UE authenticated..,. etc; ¶0047 Step 106..NOTE: measurement of links Step 106 is performed after connection or association is established with the relay UE1 in Step 104).
  
Regarding Claim 2. DENG teaches: The remote communication apparatus according to claim 1, 
furthermore Deng discloses: wherein the control unit preferentially selects and measures a link with the first relay communication apparatus over other links (Deng – FIG.1 & ¶0037 Step 103… emote UE selects a relay UE from the candidate relay UEs; ¶0039 ..remote UE may compare the D2D link quality between the candidate relay UE and the remote UE ..with respective predefined thresholds, list all candidate relay UEs that meet the selection standard to establish a candidate relay UE list, and select a best candidate relay UE as its relay UE.. UE1 is selected as the relay UE; NOTE: Remote UE preferentially selects and measures link with UE1 or first relay over other relay UEs ).  

Regarding Claim 3. Deng teaches: The remote communication apparatus according to claim 2, 
furthermore Deng discloses: wherein the control unit skips measurement of another link in a case where the remote communication apparatus is connected to the first relay communication apparatus (Deng – FIG. 1 & ¶0051 Step 107 remote UE determines .. link quality ..determined in step 106 is lower than respective predefined threshold; ¶0055 if neither of the D2D link quality and the backhaul link quality is deteriorated (NO determination in step 107)..continues with relay monitoring of Relay 1 back to Step 106; ¶0052 Yes determination .. trigger the following relay reselection procedure; ¶0066 Step 110 relay reselection .. remote UE will update a list of candidate relay UEs based on the detected relay reselection response messages and relevant measurement values, and selects a best candidate relay UE as the reselected relay UE; NOTE: when remote UE determines UE relay 1 meets is above threshold meeting the NO determination, remote UE SKIPS the YES determination of Step 107  avoiding Relay resection Steps 108, 109 110 (link quality measurements to select another better relay).  

Regarding Claim 4. Deng teaches: The remote communication apparatus according to claim 3, 
 wherein, in a case where the remote communication apparatus is connected to the first relay communication apparatus, the control unit selects whether or not to skip measurement of another link on a basis of quality of a link with the first relay communication apparatus or presence or absence of a measurement request for the another link (Deng – FIG. 1 & ¶0051 (se above); ¶0052 Yes determination .. trigger the following relay reselection procedure; ¶0066 Step 110 relay reselection .. remote UE will update a list of candidate relay UEs based on the detected relay reselection response messages and relevant measurement values, and selects a best candidate relay UE as the reselected relay UE; NOTE: At Step 107 remote UE connected to relay UE1 on the basis of link quality, determines whether or not to SKIP relay selection determination (YES) which involves the measurement of other candidate relay UEs link quality Steps 108, 109 110 to select another better relay).  

Regarding Claim 8. Deng teaches: The remote communication apparatus according to claim 1, 
furthermore Deng discloses: wherein a connection destination link is decided on a basis of a measurement result and the association information (Deng – FIG. 1 & ¶0051 Step 107 remote UE determines .. link quality ..determined in step 106 is lower than respective predefined threshold; ¶0055 if neither of the D2D link quality and the backhaul link quality is deteriorated (NO determination in step 107)..continues with relay monitoring of Relay 1 back to Step 106; ¶0052 Yes determination .. trigger the following relay reselection procedure;NOTE: wherein based upon an D2D connection association with relay UE1, remote UE determines or measures link quality to determine whether to continue connection with relay UE 1 on Step 107 NO dtermination branch or follow the YES determination relay reselection procedure to determine an appropriate link).  

Regarding Claim 9. Deng teaches:  The remote communication apparatus according to claim 8, 
 wherein a link with the first relay communication apparatus is preferentially decided as the connection destination link (FIG. 1 & ¶0051 Step 107 remote UE determines .. link quality ..determined in step 106 is lower than respective predefined threshold; ¶0055 if neither of the D2D link quality and the backhaul link quality is deteriorated (NO determination in step 107)..continues with relay monitoring of Relay 1 back to Step 106;NOTE: Step 7 NO determination, - Remote UE decides to preferentially stay connected with Relay UE1 over relay reselection procedure YES option ).  

Regarding Claim 24. Deng teaches: A method (Deng – FIG.1 Method 100) executed by a remote communication apparatus capable of communicating with a base station via mediation of communication by a relay communication apparatus configured to be movable, 
(See the rejection of Claim 1, Claim 24 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate)
the method comprising selecting a link to measure on a basis of association information that correlates a first relay communication apparatus with the remote communication apparatus (See the rejection of Claim 1, Claim 24 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 25. Deng teaches: A recording medium recording a program (Deng - FIG. 1 - ¶0022 method 100 is performed by a remote UE; ¶0109 - ¶0110 functions .. implemented by hardware, software, firmware,.. In the case of being implemented by software, the functions may be stored on a computer-readable medium.. computer-readable medium may comprise, for example, but not limited to, RAM, ROM, EEPROM, ) for causing a computer of a remote communication apparatus capable of communicating with a base station via mediation of communication by a relay communication apparatus configured to be movable, 
to function as a control unit (Deng - FIG. 1 - ¶0022 method 100 is performed by a remote UE; ¶0109 - ¶0110 functions .. implemented by hardware, software, firmware,.. implemented or executed using a general processor.. performing the functions: NOTE: Controller) that 
(See the rejection of Claim 1, Claim 25 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate)
selects a link to measure on a basis of association information that correlates a first relay communication apparatus with the remote communication apparatus (See the rejection of Claim 1, Claim 25 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate).  

Claim Rejections - 35 USC § 103
25.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

26.	Claims  5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of LUO et. al (US-20180054804-A1) referenced hereafter as “LUO”.

Regarding Claim 5. Deng teaches: The remote communication apparatus according to claim 1, 
furthermore Deng discloses: wherein resources are set for discovery or communication between the first relay communication apparatus and a second relay communication apparatus other than the first relay communication apparatus (Deng – See FIG. 1 & Fig. 2 ¶0025 a pre-configured discovery resource pool for D2D discovery is partitioned into two parts, referred to as a request zone and a response zone,.. response zone is for transmitting relay selection response messages; FIG. 1 & ¶0029 …Step 101 relay selection request message of the remote UE is successfully received by some UEs (referred to as candidate relay UEs).. Step 102 each of these candidate relay UEs transmits a relay selection response message to the remote UE to respond to the relay selection request message from the remote UE; ¶0062 Step 109 each of these candidate relay UEs transmits a relay reselection response message to the remote UE so as to respond to the relay reselection request message from the remote UE;  NOTE: discovery resource pool pre configured or set for discovery or communication with candidate relay UE1, UE2, UE3).  
Deng does not appear to explicitly disclose or strongly suggest: different resources set for discovery or communication between first communication apparatus and a second communication apparatus
LUO discloses: wherein different resources are set for discovery or communication between first communication apparatus and a second communication apparatus (LUO FIG. 2 & ¶007 a relay, serving as a UE, may communicate with a network .., and may also communicate with UEs (e.g., UE1 and UE2 in the figure); FIG. 9 & ¶0107 FIG. 12 & ¶0124 .. the relay may allocate different resource pools to each remote UE: NOTE: wherein different resources are allocated / set for communication between a first communication apparatus (UE1) and a second communication apparatus (UE2) different from the first)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deng with teachings of LUO, since it enables procedures for resource acquisition improving the success rate of data transmission and/or reception (LUO  - ¶0039). 

Regarding Claim 6. Deng in view of LUO teaches: The remote communication apparatus according to claim 5, 
 wherein the resources include a resource pool or a resource block (Deng – See FIG. 1 & Fig. 2 ¶0025 a pre-configured discovery resource pool for D2D discovery is partitioned into two parts, referred to as a request zone and a response zone,.. response zone is for transmitting relay selection response messages; NOTE: Resource Pool preconfigured or set).  

27.	Claims  7 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Luo further in view of Kwon et. al (US-20170372368-A1) referenced hereafter as “Kwon”.

Regarding Claim 7. Deng in view of LUO teaches:  The remote communication apparatus according to claim 5, 
Deng in view of LUO does not appear to explicitly disclose or strongly suggest: wherein the resources are dynamically set by a base station.  
Kwon discloses: wherein the resources are dynamically set by a base station (Kwon ¶0061 .. eNB notifies the receiving D2D UEs of the discovery resource pool using an SIB. The eNB allocates discovery signal transmission resources to the transmitting D2D UEs. Here, the eNB may perform a semi-persistent scheduling or a dynamic scheduling for resource allocation; NOTE: discover resources allocated to devices dynamically).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deng in view of LUO with teachings of Kwon, since it facilitates inter-operator (inter-Public Land Mobile Network (PLMN)) D2D discovery service to advertise a real time local area advertisement to the terminals camped on different PLMNs (Kwon  - ¶0016). 

28.	Claims  10 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of  Thyagarajan et. al (US-20180255505-A1) referenced hereafter as “Thyagarajan”.

Regarding Claim 10. Deng teaches:  The remote communication apparatus according to claim 9,
Deng does not appear to explicitly disclose or strongly suggest: wherein a link with the base station is decided as the connection destination link with a priority next to a link with the first relay communication apparatus.  
Thyagarajan discloses: wherein a link with the base station is decided as the connection destination link with a priority next to a link with the first relay communication apparatus (Thyagarajan - FIG. 2 & ¶0092 case is where the remote UE 208 is served by the eNB 204 via the relay UE 212;¶0093 decision of UE 208 to select another relay or cell, specifically, the PC5 link's quality and the relay UE's Uu link quality; ¶0099 when Uu link quality of the relay UE 212 becomes inadequate, the relay UE 212 may trigger the remote UE 208, which is being served by the relay UE 212, to search for a new relay UEs/cells so that remote UE 208 (or UE 228) can switch to another relay UE 214 or cell before the current relay UE relaying ability breaks down; NOTE: when link with relay UE 212 becomes Ue 208 is setup to search for another cell, where depicted movement of UE toward cell indicates connection with cell 202/eNB204).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deng with teachings of Thyagarajan, since it enables supporting extension of network coverage using, L3-based UE-to-Network Relays, including service continuity, based on D2D communication (Thyagarajan  - ¶0051). 

29.	Claims  11 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of  Thyagarajan, further in view of Carney et. al (US-20170331724-A1) referenced hereafter as “Carney”.

Regarding Claim 11. Deng in view of Thyagarajan teaches: The remote communication apparatus according to claim 10, 
furthermore Deng discloses: a link with a second relay communication apparatus other than the first relay communication apparatus (Deng Fig. 1 & Step 110 ¶0066 UE3 is reselected as relay UE)
furthermore Thyagarajan discloses: wherein a link with a second relay communication apparatus other than the first relay communication apparatus is decided as the connection destination link next to a link with the base station (Thyagarajan - ¶0099 when Uu link quality of the relay UE 212 becomes inadequate, the relay UE 212 may trigger the remote UE 208, which is being served by the relay UE 212, to search for a new relay UEs/cells so that remote UE 208 (or UE 228) can switch to another relay UE 214 or cell before the current relay UE relaying ability breaks down; ¶100 a UE 228 moves, in a direction we can label as “horizontal”, continuously from an out-of-coverage location to another out-coverage location 230, where it at first relies on UE 214 to act as a relay UE and maintain a link to the eNB 204 (UE 214 link to eNB 204 not shown or numbered) and then perhaps switches to UE 232 to act as a relay UE and maintain that link to eNB 204 (the link also not shown or numbered; NOTE: A remote UE which can be configured to search for a new relay UEs/cells/eNB to switch to another relay UE or cell before the current relay fails, combined with a UE that connect between a first relay 214 and second relay 232 as options next to a link with the cell/eNB ).  
furthermore Thyagarajan also discloses: wherein a link with a second relay communication apparatus is decided as the connection destination link with a priority next to a link with the base station (Thyagarajan – FIG. 2 ¶0086 a remote UE as it exits cell 202… UE 210 and UE 220 are potential relay UEs but in the end .. UE 210 is chosen as the relay over UE 220; ¶0091 eNB 204 may configure individual remote UEs (such as e.g., UE 206) when still being in coverage with the possibility to select the only possible relay UE (such as e.g., UE 210); NOTE: when exiting cell a second relay is chosen with priority next to base station connectivity).  
(which it does as noted above): wherein a link is decided as the link with a priority next to a link,
	Carney discloses: wherein a link is decided as the link with a priority next to a link (Carney - FIG. 1 & ¶0029  The routing engine 122 may use information received from other routers in combination with the routing information stored on the memory (e.g., memory 204) in the routing engine 122 to determine path priorities and/or preferences. Routers 120 include routing table data structures that are used to store routing information, such as prioritized and/or preferred paths for routing data; NOTE: a routing decision algorithm implemented a communication network node (such as a remote communication apparatus) can implement priority selection based upon information received from other nodes (basestation or relay) to implement link selection priority any order with respect to priority including where a link is decided as the link with a priority next to a link or another link )
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deng in view of Thyagarajan with teachings of Carney, since it enables provision of backup paths or links between networked nodes based upon priority of the paths managed on selection of one path over another path when certain of the paths or links are broken or fail to satisfy minimum quality requirements (Carney  - ¶0003, 0029).   
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        11/5/2021




/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414